TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             NO. 03-09-00047-CR



                      Domingo Vicente Gamez, Appellant

                                      v.

                         The State of Texas, Appellee



                             NO. 03-09-00048-CR
                             NO. 03-09-00050-CR



                         Domingo Gamez, Appellant

                                      v.

                         The State of Texas, Appellee



                             NO. 03-09-00049-CR



                     Domingo Vincent Gamez, Appellant

                                      v.

                         The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
 NOS. D-1-DC-06-302415, D-1-DC-07-300389, D-1-DC-07-300417, & D-1-DC-07-500237
             HONORABLE JIM CORONADO, JUDGE PRESIDING
                              MEMORANDUM OPINION

PER CURIAM

                 Appellant’s brief in these companion cases was originally due July 15, 2009.

Appellant’s retained counsel, Leonard Martinez, requested and received an extension of time in

cause number 03-09-00047-CR only. The brief has not been received and counsel did not respond

to the notice that the brief in all four appeals is now overdue.

                 The appeals are abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute these appeals, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned the appeals. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the

Clerk of this Court for filing as a supplemental record no later than January 25, 2010. Tex. R. App.

P. 38.8(b)(3).



Before Chief Justice Jones, Justices Waldrop and Henson

Abated

Filed: December 22, 2009

Do Not Publish




                                                   2